 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD EUGENE JAMES,                               Case No. 2:21-cv-00987-JAM-JDP (HC)
12                       Petitioner,                     FINDINGS AND RECOMMENDATIONS
                                                         THAT PETITIONER’S MOTION FOR
13            v.                                         IMMEDIATE RELEASE BE DENIED
14    PEOPLE OF THE STATE OF                             ECF No. 10
      CALIFORNIA,
15
                         Respondent.
16

17

18          Petitioner is a state prisoner seeking a writ of habeas corpus under 28 U.S.C. § 2254. ECF

19   No. 1. After screening the petition, I advised petitioner that I could not understand his claims and

20   offered him an opportunity to file an amended petition. ECF No. 8. The day before that order

21   was docketed, petitioner file a one page “motion for immediate release.” ECF No. 10. Therein,

22   he argues that the serious allegations in his petition show that he is in danger and that his

23   immediate release from custody is justified. Id. The motion does not offer any additional context

24   as to what those claims are or how they demonstrate that petitioner is at risk of physical harm. I

25   recommend that it be denied.

26          As I explained in my previous order, the petition at bar is so disorganized that I cannot

27   understand the scope and nature of petitioner’s claims. ECF No. 8 at 2. It necessarily follows

28   that the petition cannot justify the extraordinary relief petitioner now seeks. Petitioner may renew
                                                        1
 1   this motion for injunctive relief if and when he files an amended petition that better presents his

 2   claims.

 3             It is RECOMMENDED that the motion for immediate release, ECF No. 10, be denied

 4   without prejudice.

 5             These findings and recommendations are submitted to the U.S. District Court judge

 6   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

 7   Practice for the United States District Court, Eastern District of California. Within thirty days of

 8   the service of the findings and recommendations, petitioner may file written objections to the

 9   findings and recommendations with the court. That document must be captioned “Objections to

10   Magistrate Judge’s Findings and Recommendations.” The district judge will then review the

11   findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

12
     IT IS SO ORDERED.
13

14
     Dated:       July 2, 2021
15                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
